Citation Nr: 0306279	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. McCray, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1980 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

In January 2001 and August 2002, the Board remanded this 
matter for further evidentiary development.  After the 
requested development was accomplished, the RO issued a 
supplemental statement of the case which continued previous 
denials.


FINDING OF FACT

The record does not contain any competent medical evidence 
which shows that the veteran currently has an acquired 
psychiatric disorder that is causally related to his active 
military service.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder 
that was incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
major depressive disorder.  In substance, he contends that he 
has a major depressive disorder that is etiologically related 
to his military service.

In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, a 
factual background, an analysis of the claim and a decision.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply this standard in its evaluation of the 
issue on appeal.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  In February 2001, the 
RO sent the veteran a letter which notified him of the 
evidence necessary to substantiate his claim.  Crucially, in 
a November 2001 letter, the RO specifically notified the 
veteran of the evidence he was expected to obtain and which 
evidence VA would obtain.  The RO also outlined the evidence 
needed to support the veteran's claim.  
In addition, the veteran was notified of the pertinent law 
and regulations and the need to submit additional evidence 
concerning his claim by the September 1999 statement of the 
case and the February 2002 supplemental statement of the 
case.

Based on the above record, the Board concludes that the 
veteran has been amply informed of what is required of him 
and what is required of VA under the law. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.    

The RO has obtained service medical records as well as 
pertinent VA evaluation and outpatient treatment records 
identified by the veteran.  Of particular importance, the 
Board remanded this matter in January 2001 and August 2002 so 
that additional evidentiary development could be 
accomplished.  Most significantly, the veteran was to be 
provided a VA examination to evaluate the nature and etiology 
of his claimed major depressive disorder.  This was done.  A 
report of the December 2001 VA examination is of record and 
will be discussed in the Board's decision below. 

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.
 
In his October 1999 substantive appeal (VA Form 9), the 
veteran requested that he be provided a personal hearing 
before a Veterans Law Judge at the RO.  He later accepted a 
videoconference hearing.  However, the veteran failed to 
report for the videoconference hearing which was scheduled to 
be held on August 8, 2000.  He requested rescheduling due to 
his incarceration.  

The record indicates that the veteran was released from 
incarceration as of August 9, 2001.  The Board remanded this 
matter in August 2002 so that the veteran could be 
rescheduled for an appropriate hearing.  The RO scheduled a 
Travel Board hearing for the veteran at the RO in Waco on 
January 27, 2003.  The veteran again failed to appear.  To 
the Board's knowledge, the veteran has offered no explanation 
as to why he was unable to appear.  However, he has since 
made a request that his case be "held in abeyance" until 
such time as a personal hearing can be accomplished.  

The Board acknowledges that through a large part period 
encompassing of the veteran's claim, he has been 
incarcerated.  The Court has indicated that, even though 
incarcerated, a veteran should be accorded the same 
assistance as his fellow, non-incarcerated veterans. See Wood 
v. Derwinski, 1 Vet. App. 406 (1991); Bolton v. Brown, 8 Vet. 
App. 185 (1995).  However, the Board finds that the veteran 
has been provided ample opportunity for personal hearings.  
He was specifically advised in July 2000, September 2002 and 
December 2002 as to the rescheduling procedures and 
consequences of failing to appear at the hearings.  See 38 
U.S.C.A. §§ 7102, 7105(a), 7105A, 7107 (West 2000); 38 C.F.R. 
§§ 200.700, 20.704 (2000).  Moreover, in August 2002, the 
Board specifically remanded this matter for the purpose of 
rescheduling the veteran for a personal hearing; the veteran 
again failed to appear, and there is no evidence of record 
that he is now incarcerated.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2001).  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has submitted several personal statements in support of his 
claim, and his accredited representative has provided 
argument on his behalf.  The Board rejects the veteran's 
argument that this case be "held in abeyance" until such 
unspecified time as he may consent to appear for a hearing.  

 In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant law and regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection - congenital/developmental defects and 
substance abuse

A personality disorder is deemed to be a congenital or 
developmental abnormality and is not considered to be a 
disability for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2001); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
The law further provides that "no compensation shall be paid 
if the disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  See 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2001); see also 38 U.S.C.A. § 105(a) 
(West 1991). 

Factual background

The veteran entered military service on July 9, 1980.  His 
service medical records reveal that he was seen on August 4, 
1980 as a command referral requesting a mental status 
evaluation, after allegedly attempting suicide on August 1, 
1980.  On August 12, 1980, the veteran explained that his 
attempted suicide was merely a "manipulative means" for 
getting out of the service.  An overall mental status 
assessment revealed no evidence of any primary psychiatric 
disorder including pyschosis, delusions, illusions or other 
perceptual disorder, and the veteran was cleared 
psychiatrically.  The veteran's last day of service was 
September 15, 1980.  The reason for separation was "marginal 
or non productive".

There are no pertinent medical records for over fifteen years 
after the veteran was separated from military service.  

Medical records from the Texas Department of Criminal Justice 
Regional Medical Facility dated from February 1996 to July 
1998 reflect varied complaints, findings and treatment 
involving mood swings, sadness, frustration, crying spells, 
guilt, fitful sleep, anger, depression, "hearing voices," 
and irritability.  The veteran was treated with therapy, 
stress management sessions and medication.  At a March 1996 
diagnostic and evaluation psychological examination, the 
veteran reported a history of substance abuse, with cocaine 
being his drug of choice.  In April 1996, he was diagnosed 
with adjustment disorder and history of cocaine abuse.  He 
complained of mental and emotional problems due to depression 
and said that he had been prescribed numerous psychotropic 
medications including Prozac.  Later that year he was 
diagnosed with recurrent major depressive disorder, with 
mood-congruent psychotic features and polysubstance 
dependence.  

In February 1997, the veteran was diagnosed with major 
depressive disorder, recurrent, and cocaine and opiate 
dependence.  In October 1997, despite subjective complaints 
of depression, it was noted that the veteran was clearly 
exaggerating or feigning symptoms for secondary gain.  During 
that year it was repeatedly noted that there were no clinical 
signs of depression, hallucination, delusions or suicidal 
ideation, and that the veteran's complaints of depression 
appeared to be "more subjective."  

None of these medical records refer to the veteran's military 
service.

The Board remanded this case in January 2001 so that a 
psychiatric examination could be scheduled for the purpose of 
determining whether the veteran had an acquired psychiatric 
disability and if so whether such was related to his military 
service.  

At a December 2001 VA mental evaluation, the veteran reported 
that "he just did not have a whole lot of motivation" in 
service and that "they hollered and yelled at him a lot."  
In essence, he contended that he was "sick" in service 
rather than being manipulative.  The veteran's history after 
service include substance abuse and incarceration.  He was 
diagnosed with substance abuse involving cocaine and anti-
social behavior.  The examiner opined that the veteran's 
substance abuse and anti-social behavior was not related to 
service.

Analysis

The veteran in essence contends that he is entitled to 
service connection for an acquired psychiatric disability,  
major depressive disorder.  

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service, or 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
supra.

With respect to Hickson element (1), there is no competent 
medical evidence of a current disability in the form of major 
depressive disorder.  Although medical records dated from 
1996 to 1997 reflect diagnoses of major depressive disorder, 
later evaluations in 1997 revealed no signs of depression 
and, in October 1997,  it was specifically noted that the 
veteran was clearly exaggerating or feigning symptoms of 
depression for secondary gain.  In response to the Board's 
January 2001 remand, which was for the express purpose of 
clarifying this matter, the December 2001 VA examiner 
diagnosed the veteran with substance abuse and anti-social 
behavior.  The only current diagnoses, therefore, are 
substance abuse and anti-social behavior.  

As noted above,  a personality disorder, such as anti-social 
behavior, is deemed to be a congenital or developmental 
abnormality and is not considered to be a disability for the 
purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2001); see also Winn v. Brown, supra.   
Similarly,  the law provides that "no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs." See 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); see also 38 
U.S.C.A. § 105(a) (West 1991).  In the absence of proof of a 
present disability, that is an acquired psychiatric disorder, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Therefore, Hickson element (1) is 
not satisfied.  The veteran's claim fails on this basis 
alone.  However, for the sake of completeness, the Board will 
discuss the remaining two Hickson elements.

With respect to Hickson element (2), a review of the 
veteran's service medical records demonstrates a questionable 
suicide attempt, which was assessed at the time as a 
manipulative gesture.  Mental status assessment specifically 
found no evidence of any primary psychiatric disorder.  The 
remaining service medical records contain no reference to 
complaints, findings, treatment or diagnoses involving a 
psychiatric  disorder.  

The veteran has made much of the fact that the in-service 
assessment was done by an enlisted person and that the 
assessment was signed off by a medical doctor who did not 
interview the veteran.  See the veteran's April 1999 Notice 
of Disagreement and the veteran's statements to the examining 
VA psychiatrist in December 2001.  However, the August 12, 
1980 report included a statement made by the veteran that he 
made the suicidal gesture as a manipulative means of getting 
out of the service.
In any event, the service medical records show no in-service 
injury or disease.  

To the extent that the veteran now characterizes himself as 
"sick" rather than manipulative in 1980, it is now well 
established that as a lay person without medical training, 
such as the veteran, is not competent to opine on medical 
matters such as diagnosis, etiology, date of onset or cause 
of a claimed disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions].  In addition, the Board may take into 
consideration self interest in evaluating a claimant's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by a claimant].  In short, the Board 
places no weight of probative value on the veteran's recent 
statements which were made in connection with his claim for 
monetary benefits from the government.  Accordingly, Hickson 
element (2) has therefore also not been satisfied.

Turning to Hickson element (3), a medical nexus, there is no 
medical opinion which serves to link the veteran's claimed 
disorder to his brief service.  On the contrary, the December 
2001 VA examiner specifically opined that there was no 
evidence that military service caused the veteran's substance 
abuse or anti-social behavior (which as discussed above may 
not be service connected in any event).  Moreover, none of 
the veteran's remaining post-service medical records provides 
a nexus which links his claimed disorder to his military 
service, and the veteran has submitted no competent medical 
nexus evidence in support of his claim.  Hickson element (3) 
has not been met.

In summary, for the reasons and bases expressed above, in the 
absence of competent medical evidence of a current 
disability, in-service incurrence and/or nexus evidence which 
serves to link this disability to military service, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for  
major depressive disorder.  The benefit sought on appeal is 
accordingly denied.




CONTINUED ON NEXT PAGE



ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disability, to include major depression, 
is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

